
	
		I
		111th CONGRESS
		1st Session
		H. R. 2926
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Nye (for himself
			 and Ms. Ros-Lehtinen) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to provide, without expiration, hospital care,
		  medical services, and nursing home care for certain Vietnam-era veterans
		  exposed to herbicide and veterans of the Persian Gulf War.
	
	
		1.Provision of hospital care,
			 medical services, and nursing home care for certain Vietnam-era veterans
			 exposed to herbicide and veterans of the Persian Gulf WarSection 1710(e) of title 38, United States
			 Code, is amended—
			(1)in paragraph
			 (3)—
				(A)by striking
			 subsection (a)(2)(F)— and all that follows through (C) in
			 the case and inserting subsection (a)(2)(F) in the case
			 of; and
				(B)by redesignating
			 clauses (i) and (ii) of the former subparagraph (C) as subparagraphs (A) and
			 (B) of such paragraph (3) and by moving such new subparagraphs two ems to the
			 left; and
				(2)in paragraph (1)(C), by striking
			 paragraphs (2) and (3) and inserting paragraph
			 (2).
			
